

Exhibit 10.1
SUMMARY OF ANNUAL COMPENSATION OF NON-EMPLOYEE DIRECTORS
(Last Modified October 27, 2017)


The following table summarizes the annual compensation of non-employee directors
of Harris Corporation (“Harris”) effective as of January 1, 2018. Employee
directors are not separately compensated for service as a director.


Annual Cash Retainers for Service as:


•
Member of the Board – $105,000

•
Non-executive Chairman of the Board (to the extent applicable) – $150,000

•
Lead Independent Director – $25,000

•
Chairperson of Audit Committee – $25,000

•
Chairperson of Management Development and Compensation Committee – $20,000

•
Chairperson of Committee other than Audit Committee or Management Development
and Compensation Committee – $15,000

•
Member (other than Chairperson) of each committee of the Board – 50% of annual
cash retainer for service as Chairperson of applicable committee



Deferred Compensation Plan


•
Under the terms of the Harris Corporation 2005 Directors’ Deferred Compensation
Plan, as amended (the “2005 Directors’ Plan”), on January 1, April 1, July 1 and
October 1 of each year, Harris credits each non-employee director’s account with
a number of Harris stock equivalent units having an aggregate fair market value
equal to $36,250 (for an annual rate of $145,000), which amount may be changed
from time to time by the Board. In addition, under the 2005 Directors’ Plan,
prior to the commencement of a calendar year, each non-employee director may
make an irrevocable election to defer all or a portion of his or her director
compensation for the subsequent year or years. Amounts deferred at the election
of the non-employee director may be invested in investment alternatives similar
to those available under the Harris Corporation Retirement Plan or in Harris
stock equivalent units, pursuant to which a non-employee director’s account is
credited with a number of Harris stock equivalent units based on the fair market
value of Harris common stock on the date of deferral. Harris stock equivalent
units are equivalent in value to shares of Harris common stock. A non-employee
director may not transfer or reallocate amounts invested in other investments
into Harris stock equivalent units, but may reallocate (provided director
minimum stock ownership guidelines are satisfied) amounts invested in Harris
stock equivalent units into any other investment alternatives. Deferred amounts
and investment earnings on such amounts are payable in cash following the
non-employee director’s resignation, retirement or death. Each Harris stock
equivalent unit is credited with dividend equivalents, which are deemed
reinvested in additional Harris stock equivalent units on the dividend payment
date.



•
Amounts invested in Harris stock equivalent units shall be appropriately
adjusted in the event of any stock dividend or split, recapitalization, merger,
spin-off, extraordinary dividends or other similar events.



•
A non-employee director may elect to receive amounts deferred under the 2005
Directors’ Plan, including amounts deferred in the form of Harris stock
equivalent units, either in a cash lump sum on a date certain within five years
of his or her resignation or retirement or in annual substantially equal cash
installments over a designated number of years beginning on a date certain
within five years of a director’s resignation or retirement, provided that all
amounts are fully paid within ten years of resignation or retirement.



•
Within 90 days following a non-employee director’s death, a lump sum cash
payment equal to the then-remaining balance in his or her account will be made
to his or her beneficiary.



•
Within 90 days following a Change of Control (as defined in the 2005 Directors’
Plan), and to the extent permitted by Section 409A of the Internal Revenue Code,
each non‑employee director (or former non-employee director) will receive a lump
sum cash payment equal to the then-remaining balance in his or her



1



--------------------------------------------------------------------------------




account. If payment within 90 days following a Change of Control is not
permitted by Section 409A of the Internal Revenue Code, then payment will be
made at the time and in the form that payment would have been made if a Change
of Control had not occurred.


•
The foregoing summary description of the 2005 Directors’ Plan is not complete
and is qualified in its entirety by, and should be read in conjunction with, the
complete text of the 2005 Directors’ Plan.



Travel and Other Expenses


•
Reimbursement of actual costs and expenses incurred in the performance of
service as a director, including director education institutes and activities.



Insurance


•
Liability insurance and up to $200,000 in accidental death and dismemberment
insurance and an additional $200,000 if involved in an accident while traveling
on business relating to Harris’ affairs.



Charitable Gift Matching Program


•
Matching of a non-employee director’s contributions to eligible educational
institutions and charitable organizations up to an annual maximum of $10,000 per
non-employee director.



One-Time Grant of Restricted Stock to New Directors


•
Effective January 1, 2016, when a non-employee director first becomes a member
of the Board, such non-employee director will be granted a restricted share
award of such number of shares of Harris common stock as results in such award
having a grant date fair value equal to 50% of the then-current annual rate of
non-elective deferrals of Harris stock equivalent units (currently $145,000)
under the 2005 Directors’ Plan, with such restricted share award to be granted
on the first New York Stock Exchange trading day of the calendar month following
the calendar month in which such non-employee director’s election or appointment
to the Board first becomes effective and in accordance with Harris’ equity grant
policy.



2

